EXHIBIT 10.19

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as
of Sept. 30, 2004, by and between CORIO, INC., a Delaware corporation
("Borrower"), and WELLS FARGO BANK, NANONAL ASSOCIATION ("Bank").

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
or March 17, 2004, as amended from time to time ("Credit Agreement").

WHEREAS, Borrower anticipates that Borrower may be in violation of Section
4(c)(ii) because Borrower may have an EBITDA loss greater than $450,000 for its
fiscal quarter ending Sept. 30, 2004 ("EBITDA Covenant Breach").

WHEREAS, Bank and Borrower have agreed to (i) waive the EBITDA Covenant Breach
and (ii) make certain changes in the terms and conditions set forth in the
Credit Agreement and have agreed to amend the Credit Agreement to reflect said
changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows.

1. Section 4.9(b) is hereby deleted in its entirety, and the following
substituted therefor:

"(b) Liquidity (defined as cash and readily marketable securities acceptable to
Bank which are unencumbered except in favor of Bank and which are maintained at
Bank or an affiliate of Bank, but excluding therefrom Borrower's Market Rate
account #7735-113990 maintained at Bank) in amounts at all times in excess of
$22,000,000.00 until the EBITDA Coverage Ratio (as defined below) is 1.50 to
1.00 or greater determined as of the end of four (4) consecutive fiscal
quarters, with each such determination made on a rolling four quarter basis.
Thereafter, Borrower shall maintain an EBITDA Coverage Ratio of not less than
1.50 to 1.0, determined as of the end of each fisca1 quarter on a rolling four
quarter basis, with "EBITDA" defined as net profit before tax plus interest
expense (net of capitalized Interest expense), depreciation expense,
amortization expense and non-cash restructuring expenses, and with "EBITA
Coverage Ratio" defined as EBITDA divided by the aggregate of total interest
expense plus the prior period current maturity of long-term debt and the prior
period current maturity of subordinated debt."

2. Limited Waiver. Upon the effectiveness of this Amendment, Bank hereby waives
its default rights to the respect to the EBITDA Covenant Breach. This waiver
applies only to the specific instance described above. It is not a waiver of any
subsequent breach of the same provision of the Credit Agreement, nor is it a
waiver of any breach of any other provision of the Credit Agreement.

3. Conditions Precedent. In consideration of the changes set forth herein and as
a condition to the effectiveness hereof, immediately upon signing this Amendment
Borrower shall pay to Bank a non-refundable amendment fee to Five Hundred
Dollars ($500.00) and Bank's attorneys' fees and expenses of Four Hundred Fifty
Dollars ($450.00).

4. Reservation of Rights. Each Borrower acknowledges and agrees that the
execution and delivery by Bank of this Amendment shall not be deemed to create a
course of dealing or otherwise obligated Bank to forbear or execute similar
amendments or waivers under the same or similar circumstances in the future.
Except as expressly provided in this Amendment, Bank reserves all of its rights
and remedies regarding the Credit Agreement and the other Loan Documents
executed in connection therewith.

5. Miscellaneous. Except as specifically provided herein, all terms and
conditions of the Credit Agreement remain in full force and effect, without
waiver or modification. All terms defined in the Credit Agreement shall have the
same meaning when used in this Amendment. This Amendment and the Credit
Agreement shall be read together, as one document. Delivery of an executed
counterpart of a signature page of this Amendment by telefacsimile transmission
shall be as effective as delivery of a manually executed counterpart hereof.

6. Reaffirmation; Certification. Borrower hereby remakes all representations and
warranties contained in the Credit Agreement and reaffirms all covenants set
forth therein. Borrower further certifies that as of the date of this Amendment,
other than the EBITDA Covenant Breach, there exists no Event of Default as
defined in the Credit Agreement, nor any condition, act or event which with the
giving of notice or the passage of time or both would constitute any such Event
or Default.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

CORIO, INC.

WELLS FARGO BANK,
NATIONAL ASSOCIATION

By: ____/s/ George Kadifa_____
George Kadifa
Chief Executive Officer

By: ___/s/ Jill Ta_______________
Jill B. Ta
Senior Vice President




--------------------------------------------------------------------------------


